Citation Nr: 1002257	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-39 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for post concussion syndrome with seizure disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In December 2008, the Board remanded this case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 
20 percent disabling for post concussion syndrome with 
seizure disorder and entitlement to TDIU.

In December 2008 the Board remanded the Veteran's claims, in 
part, for the Veteran to be afforded a VA Compensation and 
Pension (C&P) examination regarding her claims.  The Board 
notes that the Veteran was notified by a letter dated in July 
2009 that she would be contacted by the nearest VA medical 
facility to schedule her for a VA medical examination and 
that failure to appear for the VA medical examination may 
result in the denial of her claims.  Review of the claims 
folder also reveals that in July 2009 a request was sent to 
the Murfreesboro VHA Division for processing of the request 
for an examination.  The request states, in pertinent part, 
that "[i]f the [V]eteran fails to report for examination, 
please provide a copy of the exam notification letter."  The 
request further states that "[i]f we do not have a copy of 
this letter, then we are required to reschedule the 
examination."  In a statement dated in September 2009, a VA 
examiner reported that the Veteran failed to appear for the 
scheduled examination.  Review of the claims folder does not 
reveal a copy of the examination scheduling letter sent to 
the Veteran or any indication that an examination scheduling 
letter was ever sent to the Veteran.  As such, the Board 
finds that an additional attempt needs to be made to afford 
the Veteran a VA medical examination to fully comply with the 
Board's December 2008 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board's December 2008 remand also requested that, after 
obtaining appropriate authorization from the Veteran, 
attempts be made to obtain and associate with the claims 
folder any records of any treatment of the Veteran at Maury 
Regional Hospital.  In a letter dated in March 2009 the 
Veteran was requested to submit authorization for the VA to 
any records of the Veteran's treatment at Maury Regional 
Hospital.  The Board notes that the letter was sent to the 
Veteran's address of record and was not returned as 
undeliverable.  The Veteran did not respond to this request 
for authorization and, therefore, no further attempt was made 
to obtain records of the Veteran's identified treatment at 
Maury Regional Hospital.  On remand, the Board finds that an 
additional attempt should be made to obtain authorization to 
acquire and then to associate any records regarding the 
Veteran's identified treatment at Maury Regional Hospital 
with the Veteran's claims folder.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).

Lastly, the Board in its December 2008 remand instructed the 
RO to specifically address whether to forward the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of the assignment of 
an extra-schedular rating for her seizure disorder.  Review 
of the claims folder does not indicate that any consideration 
was given to forwarding the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of the assignment of an extra-schedular 
rating for the Veteran's seizure disorder.  As such, the 
Board finds that the claims must be remanded for this 
consideration to be afforded.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from the Maury 
Regional Hospital dated since December 
2004.  Any additional pertinent records 
identified by the Veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
Veteran, and associated with the claims 
file.  All attempts to obtain 
authorization to acquire and associate 
any records must be documented in the 
claims folder.

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
severity of her post concussion syndrome 
with seizure disorder disability.  The 
claims folder should be made available 
and reviewed by the examiner, who must 
specifically state the frequency and type 
of the Veteran's seizures.  In doing so, 
the examiner must acknowledge and comment 
on the Veteran's report regarding the 
frequency and severity of her seizures.  
He or she must also state whether the 
Veteran has headaches as a residual of 
the service-connected post-concussive 
syndrome.  All indicated tests and 
studies should be performed.  The 
examiner must also indicate the degree to 
which the Veteran's seizures impact her 
ability to secure and follow 
substantially gainful employment.  In 
addition, the examiner must opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that her service-connected 
seizure disorder and tinnitus, either 
alone or in the aggregate, render her 
unable to secure or follow a 
substantially gainful occupation.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

If the Veteran fails to appear for the 
scheduled examination, a copy of the 
notice letter scheduling the examination 
must be associated with the claims 
folder.

3.  Thereafter, readjudicate the 
Veteran's claims.  In doing so, the RO 
must undertake any necessary development, 
which must specifically include 
addressing whether to forward the case to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of the 
assignment of an extra-schedular rating 
for her seizure disorder.  If the 
benefits sought on appeal are not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

